Citation Nr: 1311626	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  05-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder to include as due to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in September 2008, October 2010 and July 2012.  As discussed in more detail below, the Board finds that there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO continued the denial of the claim as reflected in the January 2013 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's complaints of recurrent blackouts are not causally or etiologically related to active service.


CONCLUSION OF LAW

A seizure disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Board Remands

The Board observes that this case was previously remanded in September 2008, October 2010 and July 2012.  The purpose of the September 2008 remand was to send the Veteran corrective notice, to obtain records from the Social Security Administration (SSA) and to schedule the Veteran for a VA examination.  The record shows that in October 2008, the Veteran received appropriate notice and SSA records were associated with the file.  In August 2009, a VA examination was performed.  However, as stated in the October 2010 Board decision, this VA examination was inadequate as the examiner based his rationale on an incomplete reading of the Veteran's service treatment records (STRs).  As a result, in October 2010, the case was remanded in order to obtain an adequate VA examination.  The record documents that the VA scheduled two VA examinations but the Veteran failed to appear for both examinations.  The case was again remanded by the Board in July 2012 in order to obtain an adequate VA examination.  The Veteran was provided with an adequate VA examination in August 2012.  See 38 C.F.R. § 3.159(c)(4).  Thus, it appears there was substantial compliance with the prior remand orders and the Board may continue with its determination.  Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

II. VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

Appropriate notice was provided in an October 2008 letter.

As for the duty to assist, the Veteran's STRs and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran provided all relevant private medical treatment records.  The Veteran is in receipt of disability benefits from the Social Security Administration and these records have been obtained.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  

Two VA examinations have been secured in connection with the current claim for service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The August 2012 VA examination obtained in this case is sufficient, as it provides explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

III. Service Connection for Seizure Disorder

The Veteran contends that he has a seizure disorder consisting of frequent blackouts that is related to a head injury incurred during his military service.  See, e.g., Veteran's September 2002 claim.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the nexus between a head injury and subsequent seizure disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's current condition and to address the question of whether his in-service head injury caused his seizure disorder.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Here, the Veteran's STRs show that on October 9, 1969 the Veteran was seen for complaints of loss of consciousness for one to two minutes after a head trauma.  A contusion on the occiput was reported, while the cranial nerves were noted to be normal.  The occiput is the posterior part of the head.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1310 (32nd ed. 2012).  The Veteran reported he fell from a moving Army vehicle and hit his head.  A skull X-ray was negative.  The impression was a mild head injury.  On October 15, 1969, the Veteran was again seen by doctors with complaints of blackout spells.  The Veteran stated he felt "okay" but got headaches once in awhile.  On separation examination in November 1969, the Veteran was found to have no pertinent abnormalities. The Veteran answered in the negative when asked if he had a history of head injury, dizziness or fainting spells, epilepsy or fits.  See Veteran's Report of Medical History, November 1969.

According to post-service medical records, in July 1977, the Veteran sought medical treatment after falling and striking the front of his head on a bathtub.  See VA Medical Records, July 1977.  He reported that the fall knocked him unconscious for one hour and he was found by his family.  Id.  An X-ray of his skull was normal.  Id.  The assessment was trauma to the right frontal head with unconsciousness of one hour, by history.  Id.

In August 1979, the Veteran was involved in a motor vehicle accident and hit his head on the steering wheel and dash.  See VA Medical Records, August 1979.  The examiner noted there was no evidence of significant injury.   Id.

The Veteran was provided a psychiatric evaluation by the VA in April 1980.  The Veteran complained of losing control of his muscles for up to an hour at a time and dizziness.  The assessment was alcoholic neuropathy and cerebellar degeneration.  The examiner also found the Veteran's symptoms could be caused by hysterical personality disorder.  There was no mention of blackouts and no diagnosis of a seizure disorder.

The Veteran was seen by the VA in May 1980 with complaints of blackout spells.  The examiner noted that the Veteran may abuse codeine.

In November 1985, the Veteran reported that he had experienced blackout spells since being thrown from a car while in-service in 1969 and that these blackout spells had lasted until 1980.  However, he stated that he had not experienced any blackouts since 1980.  See VA Medical Records, November 1985.

The Veteran underwent a VA examination in June 1986.  He reported that he had experienced blackouts spells two to three times a week after service, which had gotten better after a year or two.  It was reported that the previous year he had several blackouts per month.  A neurological examination was normal.  A computerized tomography (CT) scan of the head and electroencephalography (EEG) were also normal.  The impression was dizzy spells.  Seizure disorder was specifically ruled out.

In December 1986, the Veteran's mother and brother submitted statements that the Veteran had experienced blackout spells since separation from service.

In June 1987, the Veteran incurred an injury at work that involved a large electric shock that slammed him into a brick wall and shocked his nerves.  See Letter from Hughes Mechanical Contractors, June 1987.  The Veteran was found to have a severe anxiety disorder and a somatoform disorder and was entitled to a period of disability benefits commencing in June 1987.  See Department of Health and Human Services Decision, December 1987.

During a hearing before the Board in January 1988, the Veteran stated he received a head injury in-service and had subsequent chronic problems with headaches and blackouts.  A transcript of this hearing is in the record.

In May 1988, the Veteran underwent a VA neurological assessment.  The Veteran complained of blackout spells since being thrown off a truck during service in 1969.  He stated that his first blackout occurred two days after the accident and they have occurred every two to three weeks since.  He was started on Dilantin by the VA in 1987 and the seizures are now once a month.  The examiner performed a physical examination and some tests on the Veteran and found that a seizure disorder is most unlikely based on the Veteran's history and the exam's findings.  The examiner diagnosed the Veteran with hyperventilation syndrome.  

The Veteran sought treatment from the Methodist Hospital in Memphis, Tennessee in January 1989, April 1990, and November 1990 for issues related to his seizures.  In February 1991, the Veteran testified that he had a seizure, fell on a concrete porch and hit his forehead.  See Nashville RO Hearing, February 1991; see also St. Joseph Hospital, Treatment Notes, February 1991.  No cranial fracture or bone abnormality was identified.  See Department of Radiology Cumulative Summary, St. Joseph Hospital, February 1991.

Starting in 1994, the Veteran began to seek treatment on a regular basis from Dr. H for his blackouts.  See Letter from Dr. H, October 2000.  Dr. H diagnosed the Veteran with a seizure disorder.  Id.  The Veteran told Dr. H that his seizures began subsequent to a head injury he received in-service in 1969.  See Letter from Dr. H, June 1998.  Dr. H stated the STRs showed the Veteran sustained a mild head injury in October 1969 while in-service.  Id.  The doctor opined that while a certain percentage of cases of new onset of epilepsy are idiopathic, the high prevalence of antecedent trauma prior to the development of epilepsy in the young adult population warrants its consideration as the cause of the Veteran's seizure disorder.  Id.  However, the doctor found that it was impossible to speculate as to the exact extent of the Veteran's head injury given that the accident had occurred 30 years prior.  Id.

The Veteran's SSA records show that he was granted disability benefits in September 1998 on the basis of schizophrenic, paranoid and other functional psychotic disorders and anxiety related disorders

In January 2004, the Veteran went to the Memphis VA medical center (VAMC) and received an assessment.  The Veteran provided his history of a seizure disorder, but the examiner noted that upon questioning the Veteran did not appear focused and sometimes answered the questions inappropriately.  Additionally, the examiner stated that upon trying to review the Veteran's systems, he refused to answer questions and refused to have an examination performed.  The Veteran's assessment included a seizure disorder with instructions to follow-up with Dr. H as scheduled.
 
The Veteran was provided with a VA examination in August 2009.  The examiner stated it was difficult to get information from the Veteran as he would not completely answer questions and the convoluted history he provided was difficult to interpret.  The Veteran stated that while in-service in 1969, he fell out of a truck and was knocked unconscious.  The examiner could not find a record of this event in the Veteran's STRs.  The Veteran reported that he has been on Dilantin for many years and his last seizure was about two weeks prior.  He stated that he had more than 10 but less than 100 seizures per year.  The examiner made no diagnosis of any disorder.  He opined that he could not find any evidence in the record that the Veteran sustained a head injury to cause the seizure disorder, for which he is being treated.  A November 2009 addendum opinion shows the Veteran underwent a CT head scan and EEG, both of which were normal.  The examiner stated that a negative EEG and normal CT scan do not exclude the possibility of a seizure disorder.  However, the CT scan did not show any evidence of major head trauma with encephalomalacia that might predispose the Veteran to a seizure disorder.  The examiner noted that the entire record had been reviewed, including the October 1969 STRs indicating the Veteran lost consciousness for one ot two minutes and the November 1969 separation examination that contained no mention of any seizure activity or any note of a major head  injury.

The Veteran underwent another VA examination in August 2012.  The examiner found the Veteran was diagnosed with a seizure disorder in 1977.  The examiner reviewed the Veteran's claims file including his STRs showing his October 1969 head injury and normal November 1969 separation examination with no indication of seizure or blackout spells.  The Veteran did not provide straight answers to any question and the examiner found him to be a poor historian.  The Veteran stated his last blackout spell was a few days prior to the examination.  The examiner found that continuous medication is required for control of the Veteran's seizure activity, but that he is non-complaint with taking Dilantin.  The examiner stated the diagnosis of a seizure disorder had not been confirmed.  Additionally, the examiner noted that the Veteran's first date of seizure activity was July 1977.  The Veteran's CT scan and EEG were both normal.  The examiner opined that it is less likely as not that the Veteran has a service connected seizure disorder.  The rationale provided was that his blackout spell during service was one time with a subsequently normal exam on separation a few weeks later, his CT scan and EEG in 2009 were both normal and his 1986 VA neurology examination was also normal.

Based on a review of the evidence, the Board finds that service connection for a seizure disorder is not warranted.  While the record documents a diagnosis of a seizure disorder with the appeal period and an in-service mild head injury, the evidence does not show a nexus between the Veteran's head injury and his seizure disorder.  See Memphis VAMC Notes, January 2004 (assessment of a seizure disorder); see STRs, October 1969 (impression of a mild head injury).  While the Board acknowledges the Veteran and his family's belief that he has a seizure disorder related to his military service, the Veteran and his relatives are not competent to provide an opinion on the complex medical issue of whether or not his in-service head injury caused his seizure disorder.  See Kahana, 24 Vet. App. at 435; see also Jandreau, 492 F.3d at 1377 n.4.  The medical evidence fails to show a nexus between the Veteran's 1969 in-service injury and current seizure disorder.  

As stated in the October 2010 Board decision, due to flawed reasoning, the August 2009 negative nexus opinion from the VA examiner lacks probative value.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  Conversely, the August 2012 VA examination was thorough and the examiner reviewed the entire claims file.  The examiner provided a negative nexus opinion based on the Veteran's medical history, including that although the Veteran had experienced a blackout in-service his separation examination was normal, he had a normal 1986 neurology examination and normal 2009 and 2012 head CT scans and EEGs.   Additionally, the examiner based his rationale on the presence of intercurrent causes, specifically, the Veteran's July 1977 head injury which led to a loss of consciousness.  Due to the sound reasoning of this medical opinion, the Board accords it great probative value.  Id.

The Board acknowledges the record contains letters from the Veteran's private doctor, Dr. H, which contain some positive nexus language.  However, there is no indication that Dr. H had access to the Veteran's claim file and reviewed it.  Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006) (affirming Board finding that a private medical opinion was not entitled to probative weight because the examiner did not have the veteran's claims file to review).  The lack of claims file review is important due to the Veteran's extensive medical history and Dr. H's failure to explain how the Veteran received a normal separation examination in November 1969 if he was suffering from a seizure disorder due to a head injury incurred in October 1969.  Additionally, the private doctor did not take into account that the Veteran sought treatment for recurrent blackouts only after falling and hitting his head in July 1977, eight years after he separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether a current injury or disease was incurred in service).  There is also no discussion by Dr. H of the Veteran's 1977 and 1979 head injuries as possible intercurrent cause of his blackouts.  Further, the opinions found in Dr. H's letters are too vague and equivocal to be of assistance to the Veteran.  The most strongly worded letters from Dr. H, in March and June 1998, state that while a certain percentage of cases of new onset of epilepsy are from unknown causes, the high prevalence of trauma prior to the development of epilepsy in the young adult population warrants its consideration as the cause of the Veteran's seizure disorder.  This statement is too general as it does not specifically relate to the Veteran or his prior head trauma and too vague as "warrants its consideration" does not mean it is "at least as likely as not" that the Veteran's 1969 mild head injury caused his seizure disorder.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection).  Finally, Dr. H conceded that it was impossible to speculate as to the exact extent of the Veteran's in-service head injury given that it had occurred 30 years prior.  Based on the foregoing issues with Dr. H's medical opinion, it is of limited probative value.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.

After weighing the medical opinions in the record, the Board finds that the 2012 VA medical opinion is more probative than the private medical opinions of Dr. H and the 2004 VA treatment record.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a seizure disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a seizure disorder is denied.  38 U.S.C.A §5107.  






ORDER

Entitlement to service connection for a seizure disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


